Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2015

                                      No. 04-15-00722-CV

                                 IN THE INTEREST OF S.S.,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01580
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s November 6, 2015 order terminating
appellant’s parental rights. Appellant timely filed notice of appeal on November 16, 2015, and
filed a request for a reporter’s record. The reporter’s record was due November 30, 2015, but
was not filed. See TEX. R. APP. P. 26.1(b), 35.1(b).

         On December 2, 2015, the clerk of this court notified the court reporter, David Zarate, by
letter that he is the reporter responsible for the record and that the record was late. Our letter
required the record be filed by December 14, 2016. The record was not filed; however, on
December 17, Zarate filed a notification of late record, requesting an extension of time until
December 30 to file the record.

        We grant the motion in part. We order the court reporter, David Zarate, to file the
reporter’s records by December 28, 2016. See TEX. R. APP. P. 35.3(c) (extension of time to file
record in accelerated appeal must not exceed 10 days). The court will not grant any further
extension of time to file the record in the absence of a showing of extraordinary circumstances
that prevent the timely filing of the record and reasonable assurance the record will be completed
and filed by the requested extended deadline.

        We further order the clerk of this court to serve a copy of this order on the trial court.
See Tex .R. App. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed”). Because this is an appeal from the termination of
parental rights, “the trial court must direct the official or deputy reporter to immediately
commence the preparation of the reporter’s record. The trial court must arrange for a substitute
reporter, if necessary.” Tex. R. App. P. 28.4(b)(1).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court